MEMORANDUM **
Jesse Van Myers appeals pro se the district court’s judgment dismissing his employment discrimination action for failure to timely file his federal complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291, and review the dismissal de novo, Bak v. Postal Serv., 52 F.3d 241, 243 (9th Cir.1995). We affirm.
Because Myers failed to file the complaint within ninety days of the date the right-to-sue letter was mailed, the district court properly dismissed his action with prejudice. See Nelmida v. Shelly Eurocars, Inc., 112 F.3d 380, 384 (9th Cir.1997) (holding that ninety day period within which to file action began running when delivery of the notice was attempted at address of record); see also 29 C.F.R. § 1614.405(a) (hearing decisions are mailed by first class mail).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.